 GEO.W. SPRATT OPTICAL CO.397GEO.W.SPRATTOPTICAL CO.andSOUTHERN CALIFORNIA OPTICALTECHNICIANSUNION,INDEPENDENT,PETITIONER.CaseNo.21-KC-9826.March 6,195.EDecision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Max Steinfeld, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a craft unit of all optical technicians em-ployed in the surface and bench rooms of the Employer, excludingsupervisors and all other employees.Under the term "optical tech-nicians" the Petitioner would include individuals in classifications ofassembler, edger, layout and inspection, final inspector, cylindergrinder, blocking and takeoff, polisher, and sphere grinder.TheEmployer urges that a separate craft unit would be inappropriatebecause its operations are integrated, and the unit sought by the Peti-tioner is not sufficiently identifiable and homogeneous.The Em-ployer claims that only a production and maintenance unit including,in addition to those sought by the Petitioner, employees in the classi-fications of maintenance men, shipping employees, packers, order andfollowup clerks, washup and assembly, prescription control clerks,stock issue clerks, and stock control clerks, is appropriate.The Em-ployer agrees to the exclusion from any unit of employees engagedin purchasing, billing, and invoicing functions.The surface room and bench room, each with a foreman, are underthe general supervision of the plant superintendent.The bench roomis located in a portion of a large room separated from the stock areaby filing cabinets and from the plant superintendent's office by a5-foot high partition.The surface department is located in a sep-arate room.The only employee physically located with the em-ployees sought herein, but whom the Petitioner would exclude, is103 NLRB No. 30. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDthe washup girl.There is no interchange between optical techniciansin the surface and bench rooms and other employees of the Employer.It appears that each production operation must fall into a givensequence with respect to other operations 1 and that the priority oforders and time in which the work in the surface and benchrooms isperformed are affected by determinations made by employees engagedin prescription control and order desk, by routing, scheduling, andshop followup.The Employer regards the work of optical technicians as a highlyskilled trade and does not deny the possession of special skills byemployees in the classification sought by the Petitioner.Many ofthe employees in the classifications sought by the Petitioner have from5 to 17 years experience.Although the Employer presently has noformal apprentice program in effect, it has in the past carried onsuch a program under an approved Veterans Administration train-ing plan.Since its abandonment of the veterans training program,whenever the Employer is unable to obtain skilled employees it hiresunskilled or partially trained individuals at a rate commensuratewith their experience and makes a quarterly review of that rate onthe basis of ability and skill only.The Employer indicated its ex-perience has been that from 4 to 5 years are required for an employeeto become a thoroughly skilled surface or bench employee. It is clearthat, taken together, the surface room and bench room employeessought by the Petitioner form an historically recognized craft group 2who are not so integrated with other employees as to warrant denialof separate representation.'Accordingly, in the absence of any claimto represent these employees in a larger unit, we find that this groupconstitutes a separate unit appropriate for the purposes of collectivebargaining.The Petitioner, in opposition to the Employer, contends that oneCloke, the foreman of the bench room, is a supervisor and should beexcluded from the unit.Cloke is the only optical technician in thebench room who, like the foreman of the surface room, admittedly asupervisor, is paid on a monthly salary basis.Cloke has 20 yearsexperience as an optical technician and spends over 90 percent of hisworking time performing the more difficult or special operations.Although he has no authority to effect changes with respect to em-1The sequence of prescriptionshop productionoperations follows a given order dependingupon the type of operation required.After receiptof prescription,selection of stock, prep-aration of billing, and setup of production schedules, the work goes to the surface andbench rooms where the production process is continued by any or all of the followingoperations:Surface layout;blockup ; sphere grinding ; cylinder grinding;polishing ;knockoff ; bench inspection and layout;cutting ; edging;assembling;washup ; and finalinspection.1Riggs Optical Company, Consolidated,67NLRB 565.E Cf.National Tube Company,76 NLRB 1199.a COHN GOLDWATER MANUFACTURING COMPANY399ployment tenure or compensation, he directs the other bench employeesin their work and reports to the plant superintendent only those per-sonnel problems and operational matters which he is unable to settlehimself.In addition Cloke has full charge of the bench room whilethe plant superintendent is absent.This occurs daily while theplant superintendent is on his lunch period as well as for otherabsences such as the vacation period each year. In view of the fore-going, including the regularity with which he takes full charge of thebench room, we find that Cloke is a supervisor within the meaningof the Act .4We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:All optical technicians employed in the surface and benchrooms ofthe Employer, at its prescription shop at Los Angeles, California,including edgers, assemblers, layout and inspection, final inspector,cylinder grinder, blocking and takeoff, polisher, and sphere grinder,but excluding all other employees 5 and all supervisors as defined inthe Act.[Text of Direction of Election omitted from publication in thisvolume.]e East Tennessee Packing Company,89, NLRB 535.Excluded is the washup girl who, although she works in the surface room,performsthe unskilled duty of washing and drying with a towel the finished product, which workis in no way part of the training for a skilled optical technician.COHNGOLDWATER MANUFACTURING COMPANY 1andLos ANGELES JOINTBOARD, AMALGAMATEDCLOTHING WORKERSOFAMERICA,CIO,PETI-TIONER.Case No.21-RC-2801.March 6, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9(c) of the National LaborRelationsAct, ahearing was held before Irving Helbling,hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed .21The name of the Employer appears as corrected at the hearing.ZThe Intervenor,United Garment Workers of America, Local 125, AFL, argued at thehearing and in its brief that it was denied due process of law because the hearing officerwould not divulge the Petitioner's showing of interest.As the validity and sufficiency ofthe showing of interest is a matter for administrative determination not litigable by theparties, we find that this contention is without merit.N. L. R.B. v. J. I. Case Co.,201 F.2d 597(C. A. 9).Moreover,we are satisfied that the Petitioner has made an adequateshowing in this proceeding.103 NLRB No. 37.